Newburger, J.
This action is brought against the defendants to recover damages by reason of the failure of defendants to carry out the terms of a contract, under which they were to give plaintiff a cargo of iron to be carried from New York city to Troy, N. Y. The jury found for the plaintiff. This court has held that the case was a proper one for the jury. Hassett v. McArdle, 51 St. Rep. 135. A careful examination of the record fails to disclose any error that would warrant us in disturbing the judgment herein. Judgment affirmed, with costs.